Citation Nr: 0927359	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  04-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1986 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in May 2007.


FINDINGS OF FACT

1.  Prior to August 30, 2002 the manifestations of the 
Veteran's service-connected tinea pedis was characterized by 
exfoliation, exudation and itching involving an exposed 
surface and without constant exudation or itching, extensive 
lesions or marked disfigurement 

2.  Since August 30, 2002, the Veteran's service-connected 
tinea pedis has affected less than 5 percent of the total 
body area and has required treatment with immunosuppressive 
drugs for less than six weeks during any 12 month period.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for tinea 
pedis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7806 (2008); Diagnostic Code 
7806 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In a March 2002 letter, the RO informed the Veteran of the 
information and evidence required to substantiate the claim 
of entitlement to service connection for tinea pedis.   The 
Veteran was informed of what evidence VA was responsible for 
obtaining on her behalf as well as what evidence VA would 
assist her in obtaining.   

The Board notes that the Veteran's claim for a higher initial 
rating for tinea pedis stems from a disagreement with the 
initial rating assigned in the November 2002 rating decision.  
The RO did not provide the Veteran with additional notice of 
the evidence required to substantiate the claim for a higher 
initial rating.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
Statement of the Case (SOC).  Id.  The RO issued an SOC in 
March 2004 that advised the Veteran of the pertinent laws and 
regulations and the reasons for the decision.  

A November 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
Veteran with the development of this claim.  The service 
treatment records and relevant post-service medical records 
were obtained and associated with the claims file.  The 
Veteran has had several VA examinations.

The Board finds the requirements of the duty to assist have 
been satisfied, that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran.


II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The rating schedule does not contain a specific diagnostic 
code for tinea pedis. When an unlisted condition is 
encountered, it should be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2008).  In this case, 
the RO has rated the Veteran's skin condition by analogy to 
eczema under Diagnostic Code 7806.

The Board notes that the regulations pertaining to skin 
disabilities were revised during the pendency of this appeal, 
effective August 30, 2002.  When applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran is to be applied.  
However the prior version must be used to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCREC 3-2000.

The Veteran seeks an initial compensable evaluation for tinea 
pedis.  The RO granted service connection for tinea pedis in 
a November 2002 rating decision and assigned a non-
compensable (zero percent) evaluation according to criteria 
set forth in Diagnostic Code 7806. 

The version of Diagnostic Code 7806 that was in effect prior 
to August 30, 2002 provided that a zero percent evaluation 
was assignable for eczema with slight, if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation was assignable with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
assignable with constant exudation or itching, extensive 
lesions or marked disfigurement, and a maximum evaluation of 
50 percent was assignable with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.119, Diagnostic Code 7806 (2002).

The revised version of Diagnostic Code 7806 provides that a 
noncompensable evaluation is warranted if less than 5 percent 
of the entire body or less than 5 percent of the exposed 
areas are affected; and, no more than topical therapy 
required during the past 12-month period.  A 10 percent 
evaluation is warranted for dermatitis or eczema that is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 40 percent 
evaluation is warranted when  more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  38 C.F.R. § 4.119, 
Diagnostic Code 7806 (2008).

After review of the evidence in this case, for reasons set 
forth below, the Board concludes that a 10 percent 
evaluation, and no higher, is warranted during the entire 
period of this appeal.

The Veteran served on active duty from July 1986 to July 
1995.  Service treatment records reflect diagnoses of and 
treatment for tinea pedis.

The post-service evidence of record includes VA examination 
report and private treatment records.  The Veteran had a VA 
examination in March 2002.  The examination report notes that 
the Veteran complained of scaly, itchy skin of the bilateral 
feet second, third, fourth and fifth toes, as well as on the 
plantar sides of the feet.  The Veteran reported that the 
skin rash on both feet flared up off and on.  She reported 
that she had been treated with topical medications for the 
rash on both feet and that the rash on her feet was relieved 
by those medications.  On examination of the feet, the 
examiner noted that there was no scaly skin rash on the 
plantar surfaces or in the interdigital spaces bilaterally.  
The examiner diagnosed status post tinea pedis, with no 
residuals at the present time.  

VA outpatient records dated in October 2002 show that the 
Veteran reported  cracking of the skin between the fourth and 
fifth toes.  A VA physician noted maceration and fissuring 
between the left fourth and fifth toes.  Clortrimazole cream 
was prescribed.

Upon VA examination in August 2003, the Veteran's complaints 
included tinea pedis with constant crusting and itching.  She 
reported using topical medications in the prior 12 months.  
It was noted that her condition did not result in functional 
impairment or time lost from work.      

On examination of the feet, the VA examiner indicated that 
there was no evidence of tinea pedis at the time and no 
evidence of exfoliation, crusting or interdigital rawness.  
The examiner indicated that there was no diagnosis of tinea 
pedis because the condition had resolved.  

VA records dated in February 2003 show that the Veteran 
reported  that her feet itched every night.  She reported 
using Lotrimin consistently for the prior six to seven 
months.  Examination of the feet revealed minimal 
interdigital maceration.  

In October 2004, VA records show that the Veteran reported 
athlete's foot flaring up for the last couple of weeks and 
itching between the toes.  Examination revealed maceration 
and peeling between the fourth and fifth toes of the right 
foot.  A physician prescribed hydrocortisone cream.  

Private treatment records from Dr. Parker, dated in November 
2004, reflect that the Veteran complained of pain between the 
first two toes and itching on the plantar surface of the 
right foot.  She reported using Lamisil without improvement.  
Examination showed maceration of the fourth and fifth toes of 
the right foot with whitish discoloration consistent with 
tinea pedis.  Dr. Parker prescribed oral Lamisil for two 
weeks. 

Upon VA examination in April 2006, the Veteran complained of 
itching and shedding due to tinea pedis.  She reported that 
these symptoms occurred intermittently, as often as three 
times per year, with each occurrence lasting seven days.  The 
Veteran reported that there were five episodes in the year 
preceding the examination.  It was noted that the condition 
was aggravating but did not affect daily functions or the 
ability to perform work.  The skin disease did not involve 
any areas that were exposed to the sun.  It was noted that 
the Veteran had only received topical medications over the 
past 12 months.  There was no functional impairment resulting 
from tinea pedis, and the condition did not result in any 
lost time from work.  The examiner noted that the Veteran did 
have itching of her feet but no breakout on examination.  The 
examiner indicated that this was consistent with the 
Veteran's history of being on topical medication.

A December 2008 VA examination noted that the Veteran had 
been treated with topical Lamisil on a nightly basis for the 
past 12 months. The Veteran had not had a corticosteroid or 
immunosuppressive treatment.  The examiner indicated that 
tinea pedis did not affect any exposed areas and affected 
less than 5 percent of the total body area.  Physical 
examination revealed that the plantar aspect and border of 
the sole showed dry, scaling without skin breakdown.  The 
area between the fourth and fifth toe showed evidence of 
maceration of the skin, and the examiner stated that the 
epidermis was broken down to the point that the Veteran 
occasionally has bleeding mainly with the right fifth toe.   
 
Prior to August 30, 2002, a compensable evaluation was 
assignable with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.   The 
evidence prior to August 30, 2002 shows that the 
manifestations of tinea pedis included exudation and itching.  
Physicians noted maceration and fissuring affecting the toes.  
Although the examination findings did not indicate that there 
was an extensive or exposed area affected, given the 
examination findings and the symptoms described by the 
Veteran during that time period, the Board finds that the 
evidence more nearly approximated the criteria for a 10 
percent evaluation under Diagnostic Code 7806.  

The Board also finds that a 10 percent evaluation is 
warranted for the time period after August 30, 2002.  The 
evidence since August 30, 2002 reflects that the Veteran's 
tinea pedis has been characterized by itching, maceration of 
the skin and occasional bleeding.  Private treatment records 
show that the Veteran's condition required corticosteroids 
for two weeks in 2006.  The 2008 VA examination report 
indicated that tinea pedis affects less than 5 percent of the 
total body surface.  The evidence since August 30, 2002 most 
nearly approximates dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected and intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

An evaluation in excess of 10 percent is not warranted at any 
time during the appeal.  The version of Diagnostic Code 7806 
in effect prior to August 30, 2002 provided that a 30 percent 
evaluation was assignable for constant exudation or itching, 
extensive lesions or marked disfigurement.  Although the 
Veteran at times reported constant itching, there were no 
findings at any time of constant exudation, extensive lesions 
or marked disfigurement associated with tinea pedis.  Thus, 
the Board finds that the criteria for a rating in excess of 
10 percent were not met under version of Diagnostic Code 7806 
that was in effect prior to August 30, 2002.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met under the revised criteria, 
in effect since August 30, 2002, as the evidence does not 
show that tinea pedis affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas or has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

Based on the foregoing, an evaluation of 10 percent, but no 
higher, is warranted for the Veteran's service-connected 
tinea pedis.

D. Extraschedular considerations

The Board has considered whether referral for an 
extraschedular evaluation is appropriate.  However, there is 
no evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's disability.  There is no 
evidence that tinea pedis, alone, causes marked interference 
with employment (beyond that contemplated in the evaluation 
assigned) or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 








ORDER

A 10 percent evaluation is granted for tinea pedis, subject 
to regulations governing the payment of monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


